Citation Nr: 1037884	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for vaginal hysterectomy, to 
include as secondary to service connected endocervicitis. 

2. Entitlement to a compensable evaluation for endocervicitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from September 1967 to September 
1980. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied service connection for total vaginal hysterectomy 
and continued the noncompensable evaluation for endocervicitis.

The issue of service connection for urinary incontinence 
due to the service connected endocervicitis has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's vaginal hysterectomy is secondary to the service 
connected endocervicitis. 

2. The Veteran's endocervicitis has been characterized by 
symptoms that do not require treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vaginal hysterectomy 
have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).

2. The criteria for a compensable rating for endocervicitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.116, DC 7612 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection  

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance as 
to the issue of service connection for vaginal hysterectomy is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection can be granted on a secondary basis.  Except 
as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition. 
38 C.F.R. § 3.310(a).

The Veteran contends that her post-service hysterectomy in 1982 
is the result of her service connected endocervicitis and due to 
abnormal pap smears she experienced in service. 

In an April 2006 QTC examination in response to the question 
about whether there were any residuals for the endocervicitis the 
physician wrote "hysterectomy and urinary incontinence" but did 
not provide any additional discussion. 

In a March 2009 VA examination the physician wrote "hysterectomy 
is caused by or a result of endocervicitis treated while on 
active duty" in one section however in a separate section of the 
same VA examination report the physician opined that the 
"hysterectomy is not caused by or a result of abnormal pap 
smears," The physician noted the Veteran's contentions that her 
history of abnormal pap smears was the reason for the 
hysterectomy but the examiner also noted that at the time of the 
hysterectomy the Veteran's pap smears were normal.  The physician 
explained that abnormal pap smears in itself do not warrant a 
hysterectomy with the exception of cancer and persistent severe 
dysplasia but neither of these two conditions existed at the time 
of the Veteran's hysterectomy.  While the physician's two 
opinions seem to contradict they are, in fact, not inconsistent 
with each other.  The physician found that the Veteran's 
hysterectomy was not the result of abnormal pap smears but was 
the result of endocervicitis, a service connected disability.   

In sum, both the April 2006 and March 2009 examiners opined that 
the vaginal hysterectomy was a result of endocervicitis.  There 
is no medical evidence against a finding that the Veteran's 
vaginal hysterectomy was due to endocervicitis.  As such, service 
connection for a vaginal hysterectomy is warranted. 

Increased Evaluation 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by a May 2004 
letter.   Notice was supplemented in October 2008, after initial 
adjudication of the claim, followed by readjudication of the 
claim in several supplemental statements of the case.  A 
multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful opportunity 
to participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran physical examinations.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Diagnostic Code 7612 for disease or injury of the cervix is rated 
under the General Rating Formula for Disease, Injury or adhesions 
of Female Reproductive Organs (diagnostic codes 7610 through 
7615) which provides a 0 percent evaluation for symptoms that do 
not require continuous treatment, 10 percent for symptoms that 
require continuous treatment and 30 percent for symptoms not 
controlled by continuous treatment.  

Note 2: When evaluating any claim involving loss or loss of use 
of one or more creative organs or anatomical loss of one or both 
breasts, refer to § 3.350 of this chapter to determine whether 
the Veteran may be entitled to special monthly compensation.  
Footnotes in the schedule indicate conditions which potentially 
establish entitlement to special monthly compensation; however, 
almost any condition in this section might, under certain 
circumstances, establish entitlement to special monthly 
compensation. 

The Veteran contends that her endocervicitis warrants a 
compensable evaluation. 

Medical records do not indicate that the Veteran is receiving 
continuous treatment for endocervicitis. 

The April 2006 VA examiner stated that the Veteran requires 
continuous treatment to control this condition because of the 
need to continue yearly gynecological exams to check the ovaries 
and for malignancy.  However annual examinations to determine 
whether treatment is needed are not considered to be continuous 
treatment as the Veteran is not actually being treated for the 
condition, rather she is being examined to determine if she needs 
treatment.  Additionally the physician diagnosed endocervicitis 
and noted "this condition has resolved."

As the Veteran is not receiving continuous treatment for 
endocervicitis, a compensable evaluation is not warranted. 

Extraschedular 

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  However, there has been no showing that the service-
connected endocervicitis under consideration has caused marked 
interference with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular scheduler standards.  The regular 
scheduler standards contemplate the symptomatology shown in this 
case.  In essence, there is no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular scheduler standards.  
As such, referral for consideration for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996).













ORDER

Entitlement to service connection for vaginal hysterectomy, to 
include as secondary to service connected endocervicitis, is 
granted. 

Entitlement to a compensable evaluation for endocervicitis is 
denied. 






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


